DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulido JR (US 2014/0354153).
In regards to claim 1, Pulido JR discloses of an integrated wearable energy generation and annunciation system suitable to generate energy to power displays on wearable items comprising: a wearable item (for example 102); a plurality of solar panels (for example 109) integral with the wearable item (102) and positionable on the wearable item (for example see Figs 1-5 and 9); a plurality of light emitting diode (LED) panels (for example see 101,160, and Paragraphs 0004, 0007-0008, 0012-0013, 0047, 0077-0078) integral with the wearable item (102) and positionable on the wearable item (102, see Figs 1-5, 6A-6B, 7A-7B, 9); a plurality of batteries (for example see Paragraphs 0004, 0009, 0054, 0055-0058) configured to receive power from the solar panels (109) and to power LED panels (101) and system components; control circuitry arranged to interface the plurality of solar panels (109), the plurality of LED panels (101, 160), system components, and the plurality of batteries (for example see Fig 8); and a control platform structured to provide control functions for the system to generate power from the plurality of solar panels (109), to charge the plurality of batteries, to power and display data on the plurality of LED panels (101, 160), utilize the control circuitry and to coordinate functionality amongst system components (for example see Figs 1-5, 6A-6B, 7A-7B, 8-9, 13-15).  
In regards to claim 2, Pulido JR discloses of the system of claim 1 further comprising a mobile application (for example see Figs 13-15 and Paragraphs 0014, 0079-0083, 0085).  
In regards to claim 3, Pulido JR discloses of the system of claim 1 further comprising a data processor (for example 110, see Fig 8 and Paragraph 0047-0048, 0050, 0059).  
In regards to claim 4, Pulido JR discloses of the system of claim 1 further comprising micro components formed with in-mold electronics (IME) technology (for example see Figs 1-5, 6A-6B, 7A-7B, 8-9, 13-15, electronics are embedded (molded) within the devices).
In regards to claim 6, Pulido JR discloses of the system of claim 1 further comprising blue tooth low energy (BTLE) system components (for example see Abstract and Paragraphs 0012-0013, 0062, 0069-0070, 0074, 0076, 0078).  
In regards to claim 11, Pulido JR discloses of the system of claim 1 further comprising photovoltaic textile technology strips (for example see Paragraphs 0009 and 0056).  
In regards to claim 14, Pulido JR discloses of the system of claim 1, further comprising an annunciation interface configured to visually annunciate spoken words with a voice recognition system (for example see Fig 8, Abstract and Paragraphs 0012, 0059, 0062-0067).  
In regards to claim 15, Pulido JR discloses of the system of claim 1, further comprising hermetically sealed, pliable, flexible, high and low temperature resistant and water-resistant circuitry, control platforms, charging interfaces, LED panels and/or solar panels (for example see Paragraphs 0009-0010, 0013, 0050, 0056, 0077).  
In regards to claim 16, Pulido JR discloses of the system of claim 1, further comprising charging connections, the charging connections configured to be wired and wireless charging interfaces arranged to charge external components (for example see Paragraph 0054, 0057-0058).  
In regards to claim 19, Pulido JR discloses of the system of claim 1 further comprising display surfaces positionable on exterior surfaces of cars, trucks, boats, planes, snow mobiles, and/or other moving vehicles, the system can be structured to allow data communication to occur in line of sight displays to provide a communications medium between vehicles (for example see Fig 16 and Paragraph 0089).  
In regards to claim 20, Pulido JR discloses of the system of claim 1 wherein the data transmission amongst control platforms, control circuitry, the plurality of LED panels, the plurality of solar panels, and the plurality of batteries utilizes wireless transmission (for example see Figs 8, 13-15 and Paragraphs 0012-0014, 0062, 0069-0070, 0072-0076, 0078-0079).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pulido JR (US 2014/0354153) in view of Miller et al. (US 2017/0262884).
In regards to claim 10, Pulido JR discloses of the system of claim 1 as found within the explanation above.
However, Pulido JR does not explicitly disclose of the system further comprising wherein the plurality of batteries includes three dimensional solid-state (3DSS) architectures for thin-film batteries.  
Miller discloses of an integrated wearable energy generation system suitable to generate energy to power displays on wearable items comprising: a wearable item (for example 102); a solar cells (for example see Paragraph 0144) integral with the wearable item; a plurality of light emitting diodes (LED, for example see at least Paragraphs 0066, 0108, 0112, 0117, 0140) integral with the wearable item and positionable on the wearable item (for example see Figs 4A-4N, 6A-6E, 8-9); a plurality of batteries (for example see Paragraph 0069) configured to receive power from the solar cells (see Paragraph 0144) and to power the LEDs and system components; control circuitry arranged to interface the plurality of solar panels, the plurality of LED panels, system components, and the plurality of batteries (for example see Figs 1-2, 3B); and a control platform structured to provide control functions for the system to generate power from the plurality of solar panels, to charge the plurality of batteries, to power and display data on the plurality of LED panels, utilize the control circuitry and to coordinate functionality amongst system components; and thin-film batteries (for example see Paragraphs 0069, 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have thin-film batteries as taught by Miller for providing a small and flexible energy storage device for keeping the wearable item compact and portable.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pulido JR (US 2014/0354153) in view of Staton e al. (US 2018/0373293).
In regards to claims 8 and 9, Pulido JR discloses of the system of claim 1 as found within the explanation above.
However, Pulido JR does not explicitly disclose of the system further comprising stretchable thin-film transistor (TFT) driven LED displays laminated into textiles, and wherein the LED panels include displays that can be fabricated on a polyimide substrate encapsulated in rubber.
Staton discloses of an integrated wearable energy generation system suitable to generate energy to power displays on wearable items comprising: a wearable item (for example 38, 138, 238, 338, 438, 538); a solar cell (for example see Paragraph 0031) integral with the wearable item (38, 138, 238, 338, 438, 538) and positionable on the wearable item (for example see Figs 1-2); a plurality of light emitting diode (LED) panels (for example see 31 in Figs 1-2, 631 in Figs 4-5) integral with the wearable item (38, 138, 238, 338, 438, 538) and positionable on the wearable item (38, 138, 238, 338, 438, 538, see Figs 1-5); batteries (for example see Paragraph 0031) configured to receive power from the solar panels (109see Paragraph 0031) and to power LED panels and system components; control circuitry arranged to interface the plurality of solar panels, the plurality of LED panels, system components, and the plurality of batteries (for example see Figs 1 and 4); and a control platform structured to provide control functions for the system to generate power from the plurality of solar panels, to charge the plurality of batteries, to power and display data on the plurality of LED panels, utilize the control circuitry and to coordinate functionality amongst system components (for example see Figs 1-5), wherein the system further comprises stretchable thin-film transistor (TFT) driven LED displays laminated into textiles (for example see Figs 2, 5 and Paragraphs 0001, 0030), and wherein the LED panels include displays that can be fabricated on a polyimide substrate encapsulated in rubber (for example see Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have stretchable TFT driven LEDs in the textiles with displays fabricated on a polyimide substrate encapsulate in rubber as taught by Staton for providing a protected and flexible lighting display for displaying the desired lighting, messages or images of the wearer.
Claims 5, 7, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pulido (US 2014/0354153) in view of Thiel et al. (US 2019/0109349).
In regards to claims 5, 7, 12-13 and 17, Pulido JR discloses of the system of claim 1 as found within the explanation above, wherein the solar fabric is coated and provides flexibility and functions when bent (for example see Paragraphs 0009, 0056).
However, Pulido JR does not explicitly disclose of the system further comprising perovskite solar panels, zinc-oxide fibers, a solar fabric battery storage unit, the solar fabric battery storage unit includes polyester yarn coated with nickel and/or carbon and/or polyurethane configured to produce a functional flexible battery when repeatedly bent and/or folded, copper-coated polytetrafluoroethylene strips, the strips configured with copper wire such that mechanical and/or electric energy is generated from friction and military grade battle field condition hardened control platforms, control circuitry, charging interfaces, solar panels, batteries and/or LED panels to allow the system to function under extreme environmental conditions.
Thiel discloses of an integrated wearable energy generation system suitable to generate energy to power displays on wearable items comprising: a wearable item (for example 110); a plurality of solar panels (for example see 3102) integral with the wearable item (110) and positionable on the wearable item (for example see Fig 44); a plurality of light emitting diodes (LED) integral with the wearable item (110) and positionable on the wearable item (for example see Paragraph 0187); a plurality of batteries (for example see Paragraphs 0004, 0009, 0054, 0055-0058) configured to receive power from the solar panels (109) and to power LED panels (101) and system components (for example see Paragraphs 0118-0122); control circuitry arranged to interface the plurality of solar panels, the plurality of LEDs, system components, and the plurality of batteries (for example see Figs 19, 20A-20C); and a control platform structured to provide control functions for the system to generate power from the plurality of solar panels, to charge the plurality of batteries, to power and display data on the LEDs, utilize the control circuitry and to coordinate functionality amongst system components (for example see Figs 19, 20A-20C), wherein the system further comprises perovskite solar panels (see Paragraph 0269), photovoltaic zinc coated fibers for the solar panel (for example see Paragraph 0269), flexible solar fabric battery storage unit includes polyester yarn coated with nickel and/or carbon and/or polyurethane configured to produce a functional flexible battery when repeatedly bent and/or folded (for example see Paragraphs 0133, 0169, 0269), copper-coated polytetrafluoroethylene strips (see Paragraphs 0169, 0269, 0297, 0338), the strips configured with copper wire such that mechanical and/or electric energy is generated from friction (for example see Paragraphs 0141, 0217, 0233); wherein the system comprises military grade battle field condition hardened control platforms, control circuitry, charging interfaces, solar panels, batteries and/or LED panels to allow the system to function under extreme environmental conditions (for example see Paragraphs 0002, 0030, 0118, 0125).  
It would have been obvious to one of ordinary skill in the art to have the system constructed for military applications and including perovskite solar panels, photovoltaic and flexible coated batteries and fibers and friction generated energy as taught by Thiel for providing rugged and reliable energy harvesting abilities in unpredictable environments and situations.
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Pulido JR (US 2014/0354153).
In regards to claim 18, Pulido JR discloses of the system of claim 1 as found within the explanation above, wherein the system is waterproof (for example see Paragraphs 0010, 0050, 0056).
However, Pulido JR does not explicitly disclose of wherein the display surfaces are positionable on scuba diving equipment, scuba diving gear, and wet suits to allow users to communicate underwater with the system displays, the system can be structured to allow data communication to occur in line of sight displays to provide a communications medium between people under water.  
It has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed (for example for SCUBA equipment) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (see ex Parten Masham, 2 USPQ F.2d 1647 (CCPA 1987))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the system in underwater SCUBA situations as an obvious matter of design choice to use the waterproof system to communicate/display any wanted signaling or information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844